DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination filed on December 29, 2020.
Claims 1-20 are pending.
Claims 1, 8 and 15 have been amended.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (US 9,740,577) in view of Talwar et al. (US 2010/0333089) and in further view of Barsness et al. (US 2009/0043873).

With respect to Claim 1, Chakraborty et al. disclose:
identifying at least a first VM of the group of VMs based on failure of creating a snapshot for the at least first VM at a first level of consistency; (identifying a particular virtual machine (first VM) from a number of virtual machines (group of VMs) hosted on the client to be backed up (create snapshot) that fails at the application-consistent level (first level of consistency), Column 5, lines 1-4 and Columns 18 and 19, lines 39-67 and 1-21 respectively)
removing the at least first VM from the group of VMs such that the group of VMs includes first remaining VMs and excludes the at least first VM; (determining that the particular virtual machine fails at the application-consistent level and moving (removing) the particular virtual machine to a file-system consistent level backup (the list of virtual machines to be backed up are still in the application-consistent level group no longer includes the particular virtual machine because of the failure), Columns 18 and 19, lines 39-67 and 1-21 respectively)
initiating creating a first snapshot for the first remaining VMs at the first level of consistency; (iterating through each of the remaining virtual machines separately to be backed up which can be less than all of the virtual machines on a host, Column 8, lines 26-38)
identifying a failure of creating the first snapshot for at least a second VM of the first remaining VMs; (again, determining that the particular virtual machine fails at the application-consistent level (second VM), Columns 18 and 19, lines 39-67 and 1-21 respectively)
removing the at least second VM from the first remaining VMs such that the group of VMs includes one or more second remaining VMs; (moving (removing) the particular virtual machine to a file-system consistent level backup (the list of virtual machines to be backed up are still in the application-consistent level group no longer includes the particular virtual machine because of the failure), Columns 18 and 19, lines 39-67 and 1-21 respectively)
and creating a second snapshot for the one or more second remaining VMs at the first level of consistency. (iterating through each of the remaining virtual machines separately to be backed up which can be less than all of the virtual machines on a host at the application-consistent level, Column 8, lines 26-38)
Chakraborty et al. do not disclose:
grouping a plurality of VMs to form the group of VMs and allow taking a collective snapshot of the group of VMs;
identifying at least a first VM of the group of VMs based on a threshold indicating a probability of failure
removing the at least first VM from the group of VMs based on the threshold indicating the probability of failure of creating the snapshot for the at least first VM at the first level of consistency such that the group of VMs includes first remaining VMs excludes the at least first VM;
creating first and second collective snapshots;
However, Talwar et al. disclose:
identifying at least a first VM of the group of VMs based on a threshold indicating a probability of failure (identifying a VM where a failure probability is greater than a predetermined threshold, Paragraph 33)
removing the at least first VM from the group of VMs based on the threshold indicating the probability of failure of creating the snapshot for the at least first VM at the first level of consistency such that the group of VMs includes first remaining VMs and (through the combination and by extension of Talwar et al. prior art into Chakraborty et al. prior art, the removing of the first VM from the group of VMs based on a probability of failure is disclosed because Talwar et al. was used to modify the identifying step to be a first VM based on a probability of failure and by extension that identified first VM, which is based on the probability of failure, is removed as it is the same first VM from the identified step)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Talwar et al. into the teaching of Chakraborty et al. to include identifying at least a first VM of the group of VMs based on a threshold indicating a probability of failure and removing the at least first VM from the group of VMs based on the threshold indicating the probability of failure of creating the snapshot for the at least first VM at the first level of consistency such that the group of VMs includes first remaining VMs and excludes the at least first VM in order to improve the efficiency and performance of performing a backup for a group of virtual machines if the backup agent knows that a specific backup has a high probability of failure.
Chakraborty et al. and Talwar et al. do not disclose:
grouping a plurality of VMs to form the group of VMs and allow taking a collective snapshot of the group of VMs;
creating first and second collective snapshots;
However, Barsness et al. disclose:
grouping a plurality of VMs to form the group of VMs and allow taking a collective snapshot of the group of VMs; (grouping multiple virtual machines and take a single snapshot that contains the states of the multiple virtual machines, Paragraph 30, lines 10-14)
creating first and second collective snapshots; (creating a snapshot of multiple virtual machines as needed, Paragraph 30, lines 10-14)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Barsness et al. into the teaching of Chakraborty et al. and Talwar et al. to include grouping a plurality of VMs to form the group of VMs and allow taking a collective snapshot of the group of VMs and creating first and second collective snapshots in order to allow the saving of the state of multiple virtual machines in a single snapshot and the restoration of multiple machines using a single snapshot. (Barsness et al., Paragraph 30, lines 10-14)

With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Chakraborty et al. further disclose:
wherein the group of VMs is hosted on one or more Microsoft Hyper-V hypervisors including feature of resilient change tracking (RCT). (virtualization software or platform includes Hyper-V from Microsoft, Column 7, lines 1-5; includes a resilient change tracking identifier, Column 13, lines 40-48)

With respect to Claim 4, all the limitations of Claim 1 have been addressed above; and Chakraborty et al. further disclose:
wherein identifying the failure of creating the first snapshot includes receiving information indicating a reason of the failure. (the backup agent receives information indicating failure due to the VSS writer inside the virtual machine may not be stable, there may be a lack of space inside the virtual hard disk of the virtual machine, the application installed in the virtual machine may not have provided a VSS writer or may not have properly registered with VSS (reason of the failure), Columns 18 and 19, lines 64-67 and 1-3)

With respect to Claim 5, all the limitations of Claim 1 have been addressed above; and Chakraborty et al. further disclose:
wherein removing the at least first VM from the group of VMs includes creating a different group for the at least first VM, and removing the at least second VM from the first remaining VMs includes moving the at least second VM to the different group. (moving (removing) the virtual machines that failed at the application-consistent level to the file-system consistent level (different group), Columns 18 and 19, lines 39-67 and 1-21 respectively)

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Chakraborty et al. further disclose:
further comprising creating a third snapshot for the at least first VM or the at least second VM at a second level of consistency. (creating a backup at the crash-consistent level for the virtual machine (first VM or second VM), Column 19, lines 16-21)

With respect to Claim 7, all the limitations of Claim 6 have been addressed above; and Chakraborty et al. further disclose:
(application-consistent backup (first level) and crash-consistent backup (second level), Columns 18 and 19, lines 39-67 and 1-21 respectively)

Claims 8 and 10-14 are apparatus claims corresponding to the method claims above (Claims 1 and 3-7) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1 and 3-7.

Claims 15 and 17-20 are computer-readable storage medium claims corresponding to the method claims above (Claims 1, 3 and 5-7) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1, 3 and 5-7.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (US 9,740,577) in view of Talwar et al. (US 2010/0333089) in view of view of Barsness et al. (US 2009/0043873) and in further view of Keinan (US 2010/0191952).

	With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Chakraborty et al., Talwar et al. and Barsness et al. do not disclose:
	wherein identifying the at least first VM of the group of VMs includes:
allocating a plurality of weights to the at least first VM, the plurality of weights indicating a plurality of attributes related to the probability of failure;

comparing the summation to the threshold.
However, Keinan discloses:
allocating a plurality of weights to the at least first VM, the plurality of weights indicating a plurality of attributes related to the probability of failure; (assigning weights to various risk factors (attributes) related to the probability of failure, Paragraphs 17-22)
calculating a summation of the plurality of weights; (probability of failure is the sum of all the weighted values, Paragraph 23)
and comparing the summation to the threshold. (comparing the probability of failure to a threshold value, Paragraph 28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Keinan into the teaching of Chakraborty et al., Talwar et al. and Barsness et al. to include allocating a plurality of weights to the at least first VM, the plurality of weights indicating a plurality of attributes related to the probability of failure, calculating a summation of the plurality of weights and comparing the summation to the threshold in order to calculate the probability of failure depending on various risk factors that are weighted differently.

Claim 9 is an apparatus claim corresponding to the method claim above (Claim 2) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.

Claim 16 is a computer-readable storage medium claim corresponding to the method claim above (Claim 2) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.

Response to Arguments
Applicant's arguments filed August 20, 2020 have been fully considered but they are not persuasive.

In the Remarks, Applicant argues:
	Specifically, it is respectfully submitted that the disclosure of Barsness adds nothing to the disclosure of Chakraborty or the discussion provided in the background section of the subject Application. As noted by the examiner, Barsness discloses taking a snapshot of several virtual machines: “a physical system snapshot may contain the state of multiple virtual machines, thereby allowing the saving of the state of multiple machines in a single snapshot, and the restoration of multiple machines using a single snapshot.” [0030], The same idea is disclosed by Chakraborty: “Backing up all the virtual machines when only a single or less than all the virtual machines is desired is an inefficient use of time and computing resources (e.g., processing cycles, storage, network bandwidth, and so forth ).” Chakraborty Cl. 5, Ln. 37-40. This is also what is disclosed in the background of the subject Application: “Windows 2016 Server introduces the concept of VM grouping which allows taking a collective snapshot (or checkpoint) for a group of VMs.” Application [0011], Thus, Barsness adds nothing to the art already of record.

To wit, Barsness discloses taking a collective snapshot of a group of VMs, and doesn’t identify any problem associated with doing so. Chakraborty, on the other hand, starts from the premise of taking a collective snapshot, but identify a problem with such a process and offers a solution to that problem. A POSITA then has no motivation to take the solution of Chakraborty and go back to the flawed collective backup of Barsness.

Examiner’s Response:
The Examiner respectfully disagrees. As the Applicant mentions in the remarks, Chakraborty discloses that “Backing up all the virtual machines when only a single or less than all the virtual machines is desired is an inefficient use of time and computing 
Even assuming that the combination of Chakraborty and Barsness discloses backing up all of the virtual machines in a single snapshot, the recitation in Chakraborty that it is “inefficient use of time and computing resources” does not necessarily render the invention broken/inoperable. There could be situations where it is not inefficient such as when it is desired to backup all of the virtual machines.

In the Remarks, Applicant argues:
As indicated in the subject Application, the claimed invention relates to “taking a collective snapshot (or checkpoint) for a group of VMs.” [0011], However, it is also noted that in the prior art “if a snapshot cannot be created for even a single VM in a group of VMs, the creation of snapshot for the entire group fails and all VMs in that group are excluded from data backup.” [0011], Cited Chakraborty also recognizes the same problem of the prior art: “if the backup fails the entire backup process may have to be 
For example, the claimed process now starts with the step of “grouping a plurality of VMs to form the group of VMs and allow taking a collective snapshot of the group of VMs.” The process proceeds to listing the steps implemented to make that collective snapshot. Conversely, Chakraborty discloses a process wherein a single VM is removed from a group of VMs and then a single snapshot is taken for that removed VM. Thus, Chakraborty’s teaching is opposite to the claimed invention.

Examiner’s Response:
Please see response to arguments above with respect to Claim 1.

In the Remarks, Applicant argues:
It is also noted that the office action cites Col 5, ln. 1-4; cl. 18, ln. 39-67 and cl. 19, ln 1-21 as disclosing practically all of the limitations of claim 1. This is incorrect. As 
The cited passage on Col 5, ln. 1-4 of Chakraborty merely discloses that the client may host a group of VMs. Incidentally, the next sentence following the cited passage, i.e., the sentence on cl. 5, ln. 5-6, explicitly states that the backup is “of a particular virtual machine hosted on the client,” thus explicitly stating that the backup is done for one VM from the group. This is completely opposite to the claimed invention in which a collective snapshot of the group is performed.
Moreover, the cited passages on cl. 18, ln. 39-67 and cl. 19, ln 1-21 of Chakraborty merely disclose the process of creating the snapshot for the singled out VM. That is, whereas in the claims the singled out VM is excluded from the snapshot, in Chakraborty the snapshot is for singled out VM, not for the group.
It appears that the examiner construe the process illustrated in Figure 8 as identifying a failed VM and removing it from the group. That is, the examiner takes the process of changing the consistency level of the backup as akin to the phrase removing the VM from the group. Such a broad construction of the claim language is unreasonable as it is not consistent with the use of that phrase in the specification and 
Moreover, even if one takes this broad construction of the claim as acceptable, the process of Chakraborty still fails to teach or suggest the claimed invention. That is, in the process of Chakraborty the failed VM is “removed” for a different consistency level, but then a snapshot is taken of the “removed” VM. This is opposite of what’s claimed. In the independent claims when the VM is removed, the snapshot is taken of the VMs remaining in the group, not of the removed VM.

Examiner’s Response:
The Examiner respectfully disagrees. It is the Examiner’s position that Chakraborty discloses taking snapshots of virtual machines at various consistency levels, application-consistent and file-consistent (group). A failed VM is removed from a first consistency such as an application-consistent group and placed into a difference consistency group such as the file-consistent group. The first consistency group would be made up of the remaining VMs and would exclude the removed VM. The current claim language does not preclude that a snapshot cannot be taken of the “removed” VM at another point in time as long as it is not part of the “first snapshot”.
Therefore for at least the reasons set forth above, the rejection made under 35 U.S.C. 103 is proper and thus, maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
February 1, 2021
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191